Wright, J.

1. jubsMENTÍ injunction.


2. apptcakANC2¿: 4 stamp.

*1113. JUDG“tttoSto6' cancel. *110This bill was very properly dismissed. Plaintiff knew of the defect of which he now complains, at the time the original action was pending, and , p - . . _ X Paving railed to rely upon it, he cannot, after judgment, be heard in equity, to contest on this ground, the validity of the judgment. Concede that there was no power to validate the original notice, by allowing the cancellation of the stamp at the time stated, yet it must be remembered that the cause was continued, and that no judgment was taken until more than a year afterwards. Plaintiff (then defendant) appeared to the action (cl. 3, § 2840), and the sufficiency of the notice was no longer material, _ . _ ° 1 and especially so, as the government received the full revenue to which it was entitled by the subsequent cancellation. And having appeared not only to present the question of the effect of the absence of the stamp, and to cross-examine the witnesses of plaintiff, but having subsequently entered bail to stay the execution, he cannot, consistent with principle or the rules governing the jurisdiction of either a court of law or equity, be heard to assert in the absence of fraud or mistake, that he was not *111in court, nor bound by tbe adjudication. In this view of tbe case we need not determine wbetber tbe subsequent cancellation was regular, bolding- as we ^ a par|;y cannot, in equity, insist upon this defect, when, with full knowledge of it, be appeared to tbe law action, and failed to avail himself of it, was not taken by surprise, bad full time to prepare bis defense, and subsequently stayed tbe judgment. Conceding that but for tbe appearance, tbe alleged defect affected tbe jurisdiction of the court, there can, under tbe circumstances of this case, be no such question.
Let tbe judgment be affirmed.
Affirmed.